Citation Nr: 1601833	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-07 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

The Board notes that the Veteran originally filed a service connection claim for depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons and the Board's favorable decision herein, the Board has re-characterized the issue on appeal as reflected on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for paranoid schizophrenia and service connection for depression were denied by the RO in July 2010.  

2.  Subsequent to the July 2010 rating decision, VA associated with the claims file relevant official service department records that were in existence at the time of the July 2010 rating decision.


CONCLUSION OF LAW

The criteria for reconsideration of the March 2010 claim (July 2010 rating decision) of service connection for depression have been met.  38 C.F.R. § 3.156(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, discussion of the VCAA is not necessary at this time.

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  See 38 C.F.R. § 3.156(c)(1).  This latter provision applies in this case.

Service connection for a nervous condition was denied in August 1981 and October 1992 rating decisions.  Service connection for paranoid schizophrenia was denied in a July 2003 rating decision.  In March 2010, the Veteran submitted an application to reopen his claim of service connection for paranoid schizophrenia.  At that time, the Veteran also asserted a claim of service connection for depression.  In a July 2010 rating decision, the RO denied service connection for schizophrenia and depression.  The RO denied service connection for schizophrenia based on a lack of new and material evidence.  The RO denied service connection for depression based on the lack of a disability which occurred in or was caused by service.  In a letter dated July 13, 2010, the Veteran was notified of the rating decision.

On July 27, 2011, the RO received a statement by the Veteran that the RO interpreted as a request to reopen his claim of service connection for depression.  The October 2011 rating decision on appeal herein denied service connection for depression on the basis that there was no new and material evidence submitted.

After VA issued the July 2010 rating decision, VA received service personnel records that had not been previously associated with the claims file.  These records discuss the Veteran's behavior and the nature of his discharge.  The Board finds that they are relevant to the claim of service connection for a nervous disorder, schizophrenia, or depression.  Therefore, they constitute relevant, official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the July 2010 claim of service connection for depression.  See 38 C.F.R. § 3.156(c).




ORDER

Reconsideration of the March 2010 claim (July 2010 rating decision) of service connection for depression is granted.


REMAND

The Board finds that remand is required prior to adjudicating the Veteran's claim of service connection for an acquired psychiatric disorder.  Specifically, in the October 2011 rating decision, the AOJ denied the claim based on a lack of new and material evidence.  In other words, the AOJ did not adjudicate the claim on the merits.  Such action should be taken.

Evidence submitted by the Veteran in November 2015 indicates he has been in treatment by Dr. A.X. at the VA Medical Center in Memphis, Tennessee.  Records of such treatment have not been associated with the claims file.  Accordingly, updated, relevant treatment records should obtained.  Additionally, the Veteran indicated in the Board hearing that he was receiving Social Security Administration disability benefits.  Such records should also be obtained.

Moreover, a new VA examination is warranted.  The July 2010 VA examination provided an opinion only as to paranoid schizophrenia, and the AOJ's request for an opinion was also limited to paranoid schizophrenia.  The AOJ did not request an opinion concerning a depressive disorder.  Furthermore, now that the issue on appeal has been broadened to any acquired psychiatric disorder, any examination is warranted to identify any acquired psychiatric disorders present.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding, relevant treatment records from the VAMC in Memphis, Tennessee, and any other indicated VA treatment records, relating to an acquired psychiatric disorder.

2.  The AOJ should obtain any Social Security Administration records for the Veteran.

3.  Then, the AOJ should schedule the Veteran for a mental disorders examination and obtain opinions as to the following:

a.  The examiner should identify all acquired psychiatric disorders on the record since March 2010.  For each disorder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such disorder had its onset in service, or is otherwise related to service.  

b.  Is it at least as likely as not that the Veteran's substance abuse disorders have not induced any of the identified acquired psychiatric conditions?

4.  After completing all indicated development, the AOJ should readjudicate the claim.  If any benefit sought remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


